United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3388
                        ___________________________

                             Lance Gerald Milliman

                                     Plaintiff - Appellant

                                        v.

Howell County, Missouri; Robert David Ray, Associate Circuit Court Judge, 37th
    Judicial Circuit; Michael P. Hutchings, Prosecuting Attorney, Howell Co.,
Missouri; Bethany Hanson Turner, Public Defender, 37th Judicial District; Scott L.
Nelson, Patrol Trooper, Missouri State Highway Patrol; Levi Stoops, Commercial
                    Vehicle Inspector, Missouri Highway Patrol

                                   Defendants - Appellees
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: September 27, 2022
                            Filed: October 6, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
      Lance Gerald Milliman appeals after the district court 1 dismissed his pro se
42 U.S.C. § 1983 complaint. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       This court has considered the parties’ arguments on appeal and concludes that
dismissal was appropriate because the claims were time-barred under any applicable
statute of limitations. See Humphrey v. Eureka Gardens Pub. Facility Bd., 891 F.3d
1079, 1081 (8th Cir. 2018) (de novo review of dismissal of claim as time-barred);
Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (de novo review of
grant of motion to dismiss under Fed. R. Civ. P. 12(b)(6)); see also Mo. Rev. Stat.
§ 516.120 (5-year limitations period for personal injury actions); Wallace v. Kato,
549 U.S. 384, 388 (2007) (in § 1983 action, a court looks to the statute of limitations
that state law provides for personal-injury torts); Sulik v. Taney Cnty., Mo., 393 F.3d
765, 767 (8th Cir. 2005) (Missouri’s five-year statute of limitations for personal
injury actions applies in § 1983 claims); cf. Mo. Rev. Stat. §§ 516.130 (3-year
limitations period for actions against public officers), 516.140 (2-year limitations
period for, inter alia, false imprisonment).

       The judgment is affirmed. See 8th Cir. R. 47B. Milliman’s pending motion
for sanctions and other relief is denied as moot.
                       ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                         -2-